Citation Nr: 1521499	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial evaluation for depression, rated as 30 percent disabling from February 28, 2010, and as 50 disabling percent from November 29, 2012.

3.  Entitlement to a higher initial evaluation for coronary artery disease, rated as 60 disabling percent from October 9, 2007, and rated as 30 percent disabling from October 14, 2008.  



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to November 1977.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, granting service connection for depression and assigning an initial disability rating of 30 percent, and denying service connection for PTSD.  By a May 2014 decision the RO granted a higher rating for depression of 50 percent effective November 29, 2012. 

The appeal also comes from an April 2012 RO decision granting service connection for coronary artery disease and assigning a 60 percent rating from October 9, 2007, and a 30 percent rating from October 14, 2008.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issues of entitlement to higher initial evaluations for depression and for coronary artery disease are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

The most probative evidence of record is against a finding that the Veteran currently has PTSD, or has had PTSD at any time during the period of claim.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2008, prior to RO adjudication.  

The claims file includes service treatment records (STRs), post service clinical records, and lay statements in support of the Veteran's claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA afforded the Veteran appropriate VA psychiatric examinations in June 2010, August 2010, November 2010, and June 2013.  The VA examiners appropriately considered the record and current clinical findings and provided findings and opinions sufficient for the Board's adjudication of the claim.  

Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. Accordingly, the Board will address the merits of the claim.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

For purposes of 38 C.F.R. § 3.304, "fear of hostile military or terrorist activity" means that veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the DSM-5 (Diagnostic and Statistical Manual of Mental Disorders) with regard to all applications for benefits relating to mental disorders. 70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5 because the DSM-IV had been rendered outdated upon the publication of the DSM-5 in May 2013. Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that: The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's records reflect that his service duties included activities in Vietnam including spraying of herbicides.  The Board finds, as discussed below, that the Veteran does not have PTSD; thus, further discussion of the Veteran's alleged stressors is not necessary.  The Board denies the Veteran's claim for service connection for PTSD because the preponderance of the evidence is against a finding that the Veteran's diagnosed psychiatric disorder meets the diagnostic criteria for PTSD at any time during the claim period.  

The Veteran has submitted a June 2010 private psychologist's examination report with reflects that the examiner, Dr. L. D. Wagner, diagnosed the Veteran with both PTSD and depression.  The Board finds that the private opinion is not as probative as the VA opinions.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).
 
The private examiner, Dr. Wagner, failed to address whether the specific criteria for a diagnosis of PTSD are met.  To support a diagnosis of a psychiatric disability for VA benefits purposes, an examination report must establish findings supporting that diagnosis under the applicable DSM.  38 C.F.R. § 4.125.  The private examiner noted that the Amen General Symptom Checklist results were "areas to note: depression, ADD, PTSD" and that the Burns Depression Checklist results were positive for depression.  Dr. Wagner stated that the diagnosis of PTSD is "accurate (evaluator is convinced) in that his description of triggers of flashbacks is real."  Dr. Wagner did not provide any description of the alleged stressors or, more importantly, list the other criteria necessary for a finding of PTSD under the DSM.  

VA examiners in June 2010, August 2010, November 2010, and June 2013 diagnosed depressive disorder but not PTSD.  The August 2010 examiner, specifically addressing PTSD, found the diagnostic criteria for a PTSD diagnosis were not met.  

Upon the VA PTSD examination in August 2010, the Veteran was administered a Combat Exposure Scale; the overall combat exposure level was assessed as low.  The Veteran was noted to exhibit persistent re-experiencing of in-service traumatic events, which manifested as efforts to avoid activities, places, or people arousing recollections of trauma, and feelings of detachment from others.  He also exhibited persistent symptoms of increased arousal, including irritability and bouts of anger.  However, the examiner found that the Veteran's stressor experiences did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning, with no such impairing symptoms of PTSD.  The examiner further found that the illicited symptoms attributed to PTSD were not clinically significant.  The examiner found these results consistent upon both interview with the Veteran and administration of the Mississippi Scale for Combat-Related PTSD, with the score from that test below the threshold for probable diagnosis of PTSD.  The examiner concluded that results of administered psychological tests were valid, with these indicating severe depressive complaints but not PTSD.  Thus, the August 2010 VA examiner specifically concluded based on interview and psychological testing that while the Veteran had in-service stressors, these did not result in psychiatric disability meeting the diagnostic criteria for PTSD.  

The VA examiner in June 2013, upon evaluating the Veteran for mental disorders, noted that the findings upon the PTSD examination in August 2010 were consistent with those from prior mental disorders examination in 2010.  The June 2013 examiner identified depressive symptoms but not symptoms attributed to PTSD.  Similarly, the VA examiners in June 2010 and November 2010 addressed the Veteran's history as well as clinical profile, and assessed a depressive disorder but not PTSD.  

The Board finds the weight of competent and credible evidence of record to be consistent with and supportive of the findings and conclusions of the August 2010 examiner, to the effect that the Veteran has had, over the claim period, depressive disorder, but not PTSD.  The Veteran has expressed his belief that he has PTSD related to service, but he is not competent to diagnose mental disorders or to ascribe his perceived symptoms to one mental disorder versus another.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Accordingly, service connection for PTSD is not warranted.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for PTSD is denied. 


REMAND

Higher Initial Evaluation for Depression

The Veteran was last afforded a VA examination addressing his depression for compensation purposes in June 2013.  That examiner did not adequately address the severity of depression, instead principally noting the Veteran's history and complained-of symptoms.  Additionally, significant symptoms of depression are noted in examination and treatment records in recent years suggesting an increase in severity.  The Veteran's spouse has also submitted a letter in June 2014 informing of increased symptoms of depression, including depressed mood, withdrawal, and self-isolation.  Thus, another VA examination is warranted. see Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Littke v. Derwinski, 1 Vet. App. 90 (1990). 

This examination should seek to differentiate disability due to depression from that due to other disabilities including other service-connected disabilities.  Overlap is noted in examination and treatment records, including self-isolation associated with the Veteran's increasing hearing difficulties (service-connected), difficulties going out associated with increasing diabetic neuropathy of the lower extremities (also service-connected), and self-consciousness associated with physical impairments.  Assigning multiple ratings to the same symptomatology, also known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

Higher Initial Evaluation for Coronary Artery Disease

The Veteran was most recently afforded VA examinations addressing his coronary artery disease for compensation purposes in December 2012 and August 2014.  A supplemental statement of the case is required following the August 2014 examination, prior to Board adjudication.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2014).  

The December 2012 VA examiner performed an interview-based METS test (identifying the lowest activity level at which the Veteran becomes symptomatic) while noting that a July 2012 SPECT stress test was performed showing no perfusion defects.  The December 2012 examiner concluded that the Veteran had a METS level of 3 to 5, based on interview, but attributed 60 percent of his decreased METS level to his peripheral neuropathy.  

In contrast, at the August 2014 VA examination the examiner also assigned a METS level of 3 to 5, but stated that this was not attributable to non-cardiac conditions.  This examiner nonetheless noted that the Veteran had bilateral knee arthritis and deconditioning, even while apparently not attributing the assigned METS level to these conditions.  The examiner did not note the previously addressed peripheral neuropathy.  

Additionally, the VA examiners in December 2012 and August 2014 failed to note or address a perfusion defect identified upon private examinations.  A March 2001 Bruce protocol exercise stress test conducted at the Nevada Heart Vascular Center noted that a SPECT Myoview scan was positive for ischemia of the interior wall.  Similarly exercise SPECT imaging at Cardiovascular Consultants of Nevada in August 2000 revealed ischemia of the anteroapical walls with exercise.  A more recent exercise SPECT imaging in September 2008, also at the Nevada Heart Vascular Center, again found an inferior wall defect with decreased uptake, even while noting that the test was negative for ischemia.   

Based on the foregoing, a new examination is warranted, with due consideration of whether disability due to other conditions may be differentiated from that due to the coronary artery disease, and whether greater coronary disability is reflected by the perfusion defect previously identified in private exercise SPECT imaging.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers/employers (VA and private) from whom he has received treatment for his heart (CAD) and depression, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records.  

2.  Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist with sufficient expertise to address the nature and severity of the Veteran's service-connected depressive disorder.  All pertinent records should be made available to and reviewed by the examiner.  All indicated tests or studies should be performed.  Past examination and treatment records as well as lay statements should be reviewed.   

The examiner should also consider the Veteran's reported increased difficulties with hearing impairment, impaired ambulation and physical actions due to peripheral neuropathy and arthritis and associated chronic pain, and debilitation associated with his coronary artery disease and diabetes mellitus.  The examiner should differentiate, if feasible, symptoms and resulting impaired functioning attributable to other conditions that attributable to the Veteran's depressive disorder.

3.  Then, schedule the Veteran for a VA examination by a cardiologist with sufficient expertise to address the nature and severity of the Veteran's coronary artery disease.  All pertinent records should be made available to and reviewed by the examiner.  Any indicated tests and studies are to be performed.  

The examiner should specifically address the Veteran's METS level attributable to his coronary artery disease, to the extent feasible differentiating decreased capacity attributable to other causes, including, as identified by prior examiners, peripheral neuropathy as associated with his diabetes mellitus, degenerative arthritis of the knees, and deconditioning.  Changes in METS levels from prior examinations should be addressed.  

The examiner should also address the ischemia of inferior or anteroapical heart walls identified upon private exercise SPECT imaging conducted in August 2000, March 2001, and September 2008.  The examiner should endeavor to explain these findings upon private exercise SPECT imaging that were apparently not found upon more recent VA SPECT imaging.  The examiner should address any impact such heart wall ischemia has on disability and the Veteran's functioning.  

4.  After taking any other appropriate development, readjudicate the rating issues on appeal.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action as warranted.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


